Order, Supreme Court, Bronx County (Mary Ann Brigantti-Hughes, J.), entered April 13, 2006, *261which granted plaintiffs motion for summary judgment as to liability as against the Crabtree defendants, and granted the motion of defendant City of New York insofar as it sought summary judgment dismissing the complaint against it, unanimously modified, on the law, plaintiffs motion for summary judgment as against the Crabtree defendants denied, and otherwise affirmed, without costs. Order, same court and Justice, entered October 26, 2005, which, inter alia, granted plaintiffs motion to quash nonparty subpoenas and for a protective order, unanimously affirmed, without costs.
Plaintiffs decedent was killed in an automobile accident while riding in a vehicle operated by his wife, defendant Sara Crabtree. The contradictory statements of Mrs. Crabtree, the sole surviving witness to the accident, respecting the accident’s attendant circumstances and cause do no more than raise triable issues not amenable to resolution on a summary judgment motion (see Carlos v Rochester Gen. Hosp., 163 AD2d 894 [1990]). Accordingly, plaintiffs motion for summary judgment as to liability as against the Crabtree defendants should have been denied. On the other hand, the City’s motion for summary judgment was properly granted. Although plaintiff contends that faulty lighting or signage contributed to the accident, there was no evidence to that effect (see Cappolla v City of New York, 302 AD2d 547, 549-550 [2003], lv denied 100 NY2d 511 [2003]; Michetti v City of New York, 184 AD2d 263 [1992]).
Post-note of issue discovery was properly denied defendant Crabtree Motors in light of the absence of unusual or unanticipated circumstances warranting such relief (see 22 NYCRR 202.21 [d]; Bojkovic v JLT Assoc., 278 AD2d 46 [2000]; Karr v Brant Lake Camp, 265 AD2d 184 [1999]). Concur—Andrias, J.P., Saxe, Marlow, Nardelli and Williams, JJ.